DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Entered
In response to the amendment filed on October 8, 2021, amended claims 134, 144, 146, 150-153, 157, 160, and a new claim 161 are entered. 
The previous rejection of claims 144, 146, 150-153 and 157 under 35 USC 112(b) is withdrawn in view of the amendment.
The previous rejection of claims 134-143 and 146-160 under 35 USC 103 over Sagawa as evidenced by Gelfand, in view of Maples is withdrawn in view of the amendment, and a new rejection over these references plus an additional reference is set forth below in response to the amendment.
The double patenting rejection of claims 134-160 over U.S. Patent 9,617,587 has also been supplemented with an additional reference in response to the amendment.

Claim Objections
Claim 146 is objected to because of the following informalities:
Claim 146, line 2, “has 10% or less no exonuclease activity” should read “has 10% or less exonuclease activity”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 134-143, 146-160 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication No. US 2005/0059000 A1 to Sagawa et al. (hereinafter “Sagawa”; as cited in IDS), as evidenced by US Patent No. US 5,693,517 to Gelfand, in view of WIPO Publication No. WO 2017/143873 A1 to Ma et al. (hereinafter “Ma”; the reference is written in Chinese; a machine translation is provided and cited hereinafter), and US Pre-Grant Publication No. US 2009/0017453 A1 to Maples et al. (hereinafter “Maples”; as cited in IDS).
Regarding claim 134, Sagawa teaches a method for detecting a target nucleic acid sequence in a sample (Abstract “A method of stabilizing a reaction reagent for highly sensitively and specifically amplifying a target nucleic acid in a sample with the use of a chimeric oligonucleotide primer and a method of storing the same over a long time; and a method of highly sensitively detecting a pathogenic microorganism and a virus.”), the method comprising: 
(a) amplifying a target nucleic acid sequence comprising a first strand and a second strand complementary to each other in an isothermal amplification condition (para [0099] “A reaction reagent for a method in which a double-stranded DNA as a template and two chimeric oligonucleotide primers are used exemplifies another aspect”; para [0105] “One feature of the method for amplifying a nucleic acid of the present invention is that the method does not require adjusting the temperature up and down during the nucleic acid synthesis. Thus, the present invention provides a method for isothermally synthesizing a nucleic acid.”), wherein the amplifying comprises contacting a non-denatured nucleic acid comprising the target nucleic acid sequence with (para [0094] “The double-stranded DNA can be preferably used after denaturing it into single-stranded DNAs or without such denaturation.”): 

ii) an enzyme having a hyperthermophile polymerase activity, thereby generating a nucleic acid amplification product (para [0100]-[0101] “The reaction reagent of the present invention can be used for a method for amplifying a nucleic acid that comprises a step of using a DNA polymerase having a strand displacement activity to effect a template switching reaction…a template switching reaction refers to a reaction in which when complementary strands are synthesized by strand displacement reactions from the both sides of a double-stranded nucleic acid, a DNA polymerase switches the template and synthesizes a complementary strand thereafter using, as a template, the other complementary strand newly synthesized by another DNA polymerase”; para [0082] “DNA polymerases 
wherein the nucleic acid amplification product comprises: (1) the sequence of the first primer, and the reverse complement thereof, (2) the sequence of the second primer, and the reverse complement thereof (para [0099] “switching of templates may occur among the template-extended strand intermediates during the extension reactions from the primers to generate a double-stranded nucleic acid consisting of the synthesized primer-extended strands being annealed each other. The double-stranded nucleic acid has chimeric oligonucleotide primers at both ends.”), 
wherein the amplifying does not comprise using any enzyme other than the enzyme having a hyperthermophile polymerase activity (para [0136]-[0137] “A target nucleic acid in a sample can be detected using a nucleic acid amplification method of the present invention. The method comprises: (a) preparing a reaction mixture by mixing a nucleic acid as a template, a deoxyribonucleotide triphosphate, a DNA polymerase having a strand displacement activity, at least one primer and an RNase H… (b) amplifying a target nucleic acid by incubating the reaction mixture for a sufficient time to generate a reaction product”; para [0082] “some DNA polymerases have an endonuclease activity such as an RNase H activity under specific conditions…the DNA polymerase may be used under conditions that allow the RNase H activity to express, e.g., in the presence of Mn2+. In this case, the method of the present invention can be conducted without the addition of an RNase H. DNA polymerases that are known to have an RNase H activity such as Tth DNA polymerase from Thermus thermophilus can be used in the present invention”; note Sagawa teaches the use of polymerase exhibiting both hyperthermophile polymerase activity and RNase, thus eliminating the addition of a separate RNase; in this embodiment, the amplification would not comprise using any other enzyme than the enzyme having hyperthermophile polymerase activity);

(b) detecting the nucleic acid amplification product (para [0025]-[0028] “The third aspect of the present invention relates to a method for detecting a pathogenic microorganism and/or a virus in a sample, the method comprising:… (b) amplifying a target nucleic acid by incubating the reaction mixture for a sufficient time to generate a reaction product; and… (c) detecting the target nucleic acid amplified in step (b)”).
However, Sagawa fails to teach the amplifying generating a nucleic acid amplification product at detectable levels within 20 minutes, and the nucleic acid amplification product comprises: (3) a spacer sequence flanked by (1) the sequence of the first primer and the reverse complement thereof and (2) the sequence of the second primer and the reverse complement thereof, wherein the spacer sequence is 1 to 10 bases long.
Ma teaches a method for detecting a target nucleic acid sequence in a sample (Abstract; Fig. 8), the method comprising: (a) amplifying a target nucleic acid sequence comprising a first strand and a second strand complementary to each other in an isothermal amplification condition (pg 2, para 7 “The invention establishes a nucleic acid amplification reaction by designing two forward and reverse primers, utilizing the dynamic dissociation principle between the double strands and the action of the strand displacement DNA polymerase under the isothermal condition to complete the nucleic acid amplification reaction.”), wherein the amplifying does not comprise using any enzyme other than the enzyme having a hyperthermophile polymerase activity (pg 3, para 5 “The method of the present invention requires only one polymerase in the amplification process, especially when the RNA is amplified, no additional reverse transcriptase is added, and the reverse transcription and amplification are integrated, and the enzyme is reduced. The amount of use, and greatly shorten the reaction time, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, the nucleic acid amplification product is detectable within 20 minutes depending on the concentration of the target nucleic acid in the sample, given the success of an isothermal amplification without denaturation and use of enzymes other than a hyperthermophilic enzyme in generating detectable level of amplicons in less than 20 minutes, as exemplified by Ma (Fig. 8).


Regarding claim 135, Sagawa, in view of Ma and Maples, teaches the method of claim 134, and Sagawa teaches step (b) further comprises determining the amount of the non-denatured nucleic acid that comprises the target nucleic acid sequence in the sample (para [0116] “Known methods for detecting a nucleic acid can be used for detection of a target nucleic acid…A fluorescence polarization method, fluorescence resonance energy transfer (FRET) or the like can also be utilized for the detection. The target nucleic acid can be detected automatically or quantified by constructing a suitable detection system”; para [0204] “ (1) A method for detecting a target nucleic acid using an RNA probe was examined. Primers MTIS2F (SEQ ID NO:162) and MTIS2R (SEQ ID NO:163) as well as RNA probes for detection MTIS (SEQ ID NO:11) and MTIS-2 (SEQ ID NO:12) were synthesized using a DNA synthesizer. Each probe had fluorescence labels 6-FAM (Glen Research) and TAMRA (Glen Research) at the 5′ and 3′ ends, respectively. The reactions were carried out as described in Example 1 except that 4 U of BcaBEST DNA polymerase and 18.75 U of Pfu RNase HII were used…The results are shown in FIG. 2A. In FIGS. 2A, B and C, the longitudinal axes represent the fluorescence intensity and the horizontal axes represent the time. As shown in FIG. 2A, only the amplified fragments of interest could be monitored using 1 ng or 100 pg of the template DNA by analysis using Smart Cycler.”).

Regarding claim 136, Sagawa, in view of Ma and Maples, teaches the method of claim 134, and Sagawa teaches the non-denatured nucleic acid is a genomic nucleic acid, a plasmid nucleic acid, a mitochondrial nucleic acid, a cellular nucleic acid, or an extracellular nucleic acid (para [0203] “Example 1…The detection method of the present invention was examined using Mycobacterium tuberculosis as a 

Regarding claim 137, Sagawa, in view of Ma and Maples, teaches the method of claim 134, and Sagawa teaches the non-denatured nucleic acid is a bacterial nucleic acid or a viral nucleic acid (para [0203]).

Regarding claim 138, Sagawa, in view of Ma and Maples, teaches the method of claim 134, and Sagawa teaches the target nucleic acid sequence is a bacterial nucleic acid sequence or a viral nucleic acid sequence (para [0203]).

Regarding claim 139, Sagawa, in view of Ma and Maples, teaches the method of claim 134, and Sagawa teaches the non-denatured nucleic acid is a double-stranded DNA (para [0099] “A reaction reagent for a method in which a double-stranded DNA as a template and two chimeric oligonucleotide primers are used exemplifies another aspect”).

Regarding claim 140, Sagawa, in view of Ma and Maples, teaches the method of claim 134, and Sagawa, teaches the non-denatured nucleic acid is a product of reverse transcription reaction (para [0093] “When it is desired to amplify a nucleic acid having a sequence derived from an RNA, the method of the present invention may be conducted using, as a template, a cDNA synthesized using a reverse transcription reaction that uses the RNA as a template.”).

Regarding claim 141, Sagawa, in view of Ma and Maples, teaches the method of claim 140, and Sagawa teaches the non-denatured nucleic acid is a product of reverse transcription reaction generated 

Regarding claim 142, Sagawa, in view of Ma and Maples, teaches the method of claim 134, and Sagawa teaches the method further comprises generating the non-denatured nucleic acid by a reverse transcription reaction before step (a) (para [0093]).

Regarding claim 143, Sagawa, in view of Ma and Maples, teaches the method of claim 134, in the embodiment using Tth. Tth polymerase has a reverse transcriptase activity, as evidenced by Gelfand, col 17, line 49-52.

Regarding claim 146, Sagawa, in view of Maples, teaches the method of claim 134, in the
embodiment using Tth. Tth polymerase has no exonuclease activity, as evidenced by Gelfand, col 17, line
49-52.

Regarding claim 147, Sagawa, in view of Ma and Maples, teaches the method of claim 134, and Sagawa teaches the sample comprises nucleic acids from prokaryotes or eukaryotes (para [0091] “The nucleic acid (DNA or RNA) used as a template according to the present invention may be prepared or isolated from any sample that may contain the nucleic acid…Examples of the samples that may contain 

Regarding claim 148, Sagawa, in view of Ma and Maples, teaches the method of claim 147, and Sagawa teaches the sample comprises nucleic acids from a virus or a bacterium (para [0091]).

Regarding claim 149, Sagawa, in view of Ma and Maples, teaches the method of claim 134, and Sagawa teaches the method does not comprise contacting the non-denatured nucleic acid with a single-stranded DNA binding protein prior to or during step (a) (note Sagawa’s method does not involve the use of a single-stranded DNA binding protein prior to or during step (a)).

Regarding claim 150, Sagawa, in view of Ma and Maples, teaches the method of claim 134, and Sagawa teaches amplifying the target nucleic acid sequence is performed at a constant temperature between 55 degrees Celsius and 75 degrees Celsius (para [0105] “the reaction temperature is preferably about 20° C. to about 80° C., more preferably about 30° C. to about 75° C., most preferably about 50° C. to about 70° C.”; para [0119] “The method for amplifying a nucleic acid under isothermal conditions of the present invention does not require the use of equipment such as a thermal cycler”).

Regarding claim 151, Sagawa, in view of Ma and Maples, teaches the method of claim 150, and Sagawa teaches amplifying the target nucleic acid sequence is performed at a constant temperature of 65 degrees Celsius (para [0105] “the reaction temperature is preferably about 20° C. to about 80° C., 

Regarding claim 152, Sagawa, in view of Ma and Maples, teaches the method of claim 134, and Sagawa teaches the first primer, the second primer, or both is 8 to 16 bases long (para [0259] “The detection method of the present invention was examined using a reaction system containing an internal control…MTIS2F16 and MTIS2RAAC having nucleotide sequences of SEQ ID NOS:170 and 171 were synthesized…The reactions were carried out as follows. Reaction mixtures of final volumes of 25 μl containing the following at final concentrations were prepared: 32 mM HEPES-potassium hydroxide buffer (pH 7.8), 100 mM potassium acetate, 1% DMSO, 0.01% BSA, 0.1% propylenediamine, 4 mM magnesium acetate, 500 μM each of dNTPs, 25 pmol each of the primers MTIS2F16 and MTIS2RAAC”; para [0433] “SEQ ID NO:170: Designed chimeric oligonucleotide primer designated as MTIS2F16 to amplify a portion of Mycobacterium tuberculosis DNA.”; SEQ ID. 170 is 16-nt long).

Regarding claim 153, Sagawa, in view of Ma and Maples, teaches the method of claim 134, but fail to teach specifically the nucleic acid amplification product is 20 to 40 bases long. However, Sagawa does teach the nucleic acid amplification product is 59 bp (para [0248] “ICAN reactions were carried out under the conditions as described in Example 5 using 106 copies of the positive control for the coa gene as a template and a pair of the primers…As a result, 59-bp, 69-bp, 75-bp, 85-bp, 95-bp, 101-bp, 98-bp, 89-bp, 95-bp, 92-bp, 107-bp, 113-bp and 110-bp amplified fragments of interest were observed upon agarose gel electrophoresis using either RNase H”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the amplification products may be 20 to 

Regarding claim 154, Sagawa, in view of Ma and Maples, teaches the method of claim 134, and Maples teaches the spacer sequence comprises a portion of the target nucleic acid sequence (para [0102] “These spacer bases are nucleotides contained within the target sequence that lie in between the 3′ ends of the forward and reverse templates.”).

Regarding claim 155, Sagawa, in view of Ma and Maples, teaches the method of claim 154, and Maples teaches the spacer sequence is 1 to 5 bases long (para [0102] “5 spacer bases or less are present in the target sequence. In exemplary embodiments, the number of spacer bases is 2 to 3. In certain embodiments, the number of spacer bases is 1, 2, 3, 4, or 5”).

Regarding claim 156, Sagawa, in view of Ma and Maples, teaches the method of claim 134, and Maples teaches the method further comprises contacting the nucleic acid amplification product with a signal-generating oligonucleotide capable of hybridizing to the amplification product, wherein the single-generating oligonucleotide comprises a fluorophore, a quencher, or both (para [0117] “A ribonucleotide (RNA) probe, or a chimeric oligonucleotide probe composed of a ribonucleotide and a deoxyribonucleotide, labeled with two or more fluorescent substances positioned at a distance that results in a quenching state can be used in the detection method of the present invention”).

Regarding claim 157, Sagawa, in view of Ma and Maples, teaches the method of claim 134, and Maples teaches the detecting the nucleic acid amplification product comprises detecting a fluorescent signal (para [0117] “A ribonucleotide (RNA) probe, or a chimeric oligonucleotide probe composed of a 

Regarding claim 158, Sagawa, in view of Ma and Maples, teaches the method of claim 157, Maples teaches the fluorescent signal is from a molecular beacon (para [0124] “The production or presence of target nucleic acids and nucleic acid sequences may be detected and monitored by Molecular Beacons. Molecular Beacons are hair-pin shaped oligonucleotides containing a fluorophore on one end and a quenching dye on the opposite end.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a molecular beacon comprising the fluorescent signal, in order to increase the specificity of the detection as taught by Maples (para [0124]-[0125] “Due to the specificity of the probe, the generation of fluorescence is exclusively due to the synthesis of the intended amplified product…Molecular beacons are extraordinarily specific and can discern a single nucleotide polymorphism.”)

Regarding claim 159, Sagawa, in view of Ma and Maples, teaches the method of claim 134, wherein the method is performed in a single reaction vessel (para [0206] “The template RNA corresponding to 0, 1×105, 1×106 or 1×107 copies was added. Reaction mixtures of final volumes of 50 μl containing the following at final concentrations were prepared: 32 mM HEPES-potassium hydroxide buffer (pH 7.8), 100 mM potassium acetate, 1% DMSO, 0.01% BSA, 4 mM magnesium acetate, 500 μM each of dNTPs, 50 pmol each of primers represented by SEQ ID NOS:15 and 16, 5 U of Afu RNase HII, 4 U of BcaBEST DNA polymerase, 20 U of RNase inhibitor, 2.5 U of AMV RTase XL (Takara Shuzo), 1 μl of the transcript RNA corresponding to the given copy number, and 5 μl of 3000-fold dilution of the stock solution of SYBR Green I (SYBR Green I nucleic acid Gel Stain, BioWhittaker Molecular Applications) with 

Regarding claim 160, Sagawa, in view of Ma and Maples, teaches the method of claim 134, and Sagawa teaches the first primer, the second primer, or both comprise one or more of DNA bases, modified DNA bases, or a combination thereof (para [0141] “the chimeric oligonucleotide primer to be used is designed such that the 3′-terminal portion of the primer is positioned close to the specific base of the target nucleotide sequence to be distinguished.”; the primers are oligonucleotide primers.).

Claims 144-145 are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa as evidenced by Gelfand in view of Ma and Maples as applied to claim 134 above, and further in view of US Pre-Grant Publication No. US 2013/0196327 A1 to Gardner. 
Regarding claim 144, Sagawa, in view of Ma and Maples, teaches the method of claim 134, Maples teaches the method of isothermal amplification (para [0014] “Provided herein are methods of amplifying nucleic acid target sequences that rely on nicking and extension reactions and amplify shorter sequences in a quicker timeframe than traditional amplification reactions, such as, for example, strand displacement amplification reactions. Embodiments of the invention include, for example, reactions that use only two templates to prime, one or two nicking enzymes, and a polymerase, under isothermal conditions.”) uses 9° N as the hyperthermophile polymerase (para [0016] “The polymerase may, for example, be selected from the group consisting of Bst (large fragment), 9° N, VentR® (exo-) DNA Polymerase, Therminator, and Therminator II.”).


Regarding claim 145, Sagawa, in view of Ma and Maples, teaches the method of claim 134, Maples teaches the method of isothermal amplification (para [0014] “Provided herein are methods of amplifying nucleic acid target sequences that rely on nicking and extension reactions and amplify shorter sequences in a quicker timeframe than traditional amplification reactions, such as, for example, strand displacement amplification reactions. Embodiments of the invention include, for example, reactions that use only two templates to prime, one or two nicking enzymes, and a polymerase, under isothermal conditions.”) uses 9° N as the hyperthermophile polymerase (para [0016] “The polymerase may, for 
Gardner teaches a 9° N DNA polymerase from hyperthermophile Thermococcus sp. having 100% sequence identity to SEQ ID NO. 8 (Abstract “Compositions and methods are described to modify Family B DNA polymerases that contain residual exonuclease activity that interferes with sequencing techniques and with detection of single nucleotide polymorphisms.”; para [0005] “In general in a first aspect, a variant of a parent polymerase is described wherein the parent polymerase has at least 90% sequence homology with SEQ ID NO:1 and/or SEQ ID NO:2”; para [0101] “ To test if a third conserved aspartate (D315) in Exo Motif III contributed to the observed exonuclease activity in DNA polymerases with mutations in Exo Motif I, site-directed mutagenesis was used to change D315 to alanine in DEEP VENT (GenBank: 825735) and 9° N DNA polymerases (SEQ ID NO:1).”; note SEQ ID NO: 1 of Gardner has 100% sequence identity to SEQ ID NO. 8). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have made use of an enzyme having a hyperthermophile polymerase activity that comprises the amino acid sequence of SEQ ID NO: 8, to amplify the target nucleic acid with a polymerase having reverse transcriptase to detect RNA targets, while eliminating an additional step of reverse transcriptase, as taught by Maples (para [0014), and as suggested by Sagawa (para [0107]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 134-161 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 9,617,587 B1 in view of Sagawa and Ma. The claims of ‘587 do not claim/disclose specifically: 1) “the first oligonucleotide consists of a first polynucleotide 
the amplifying generates “a nucleic acid amplification product at detectable levels within 20 minutes”.
Sagawa teaches a method for detecting a target nucleic acid sequence in a sample in an isothermal amplification condition (Abstract; para [0105]), the method comprising: amplifying a target nucleic acid sequence with the use of a first primer and a second primer capable of hybridizing to a sequence of a first strand of the target nucleic acid sequence, and to hybridizing to a sequence of the second strand of the target nucleic acid sequence, respectively (para [0098]; para [0100]-[0101]); and an enzyme having a hyperthermophile polymerase activity (para [0100]-[0101]; para [0082]; note Thermus thermophiles is a hyperthermophile). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that to have amplified a non-denaturing nucleic acid comprising a target nucleic acid sequence with a first and second primers, and an enzyme having a hyperthermophile polymerase activity, as claimed in the instant claims, in order to allow the amplification, and thus detection of the target nucleic acids, as suggested by Sagawa (para [0009]).
Ma also teaches a method for detecting a target nucleic acid sequence in a sample (Abstract; Fig. 8), by isothermal amplification condition (pg 2, para 7), without using any enzyme other than the enzyme having a hyperthermophile polymerase activity (pg 3, para 5; pg 7, para 12; pg 6, para 21-28; note the invention of Ma does not involve the use of enzymes other than hyperthermophilic polymerase Bst), and without denaturation (pg 2, para 2; pg 3, para 6-8), that generates a nucleic acid amplification product at detectable levels within 20 minutes (Fig. 8; note in Fig. 8, at 10 fmol, amplification products from reaction with only Bst polymerase are detectable within 20 minutes). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, .
	
Claims 134-161 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US 11,118,219,B2 in view of Ma. The claims of ‘219 do not claim/disclose specifically: 1) the amplifying “does not comprise denaturing the non-denatured nucleic acid”; 2) the amplifying generates “a nucleic acid amplification product at detectable levels within 20 minutes”.
Claim 134-161 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of copending Application No. 17/402,358  (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Similarly, the claims of ‘358 do not claim/disclose specifically: 1) the amplifying “does not comprise denaturing the non-denatured nucleic acid”; 2) the amplifying generates “a nucleic acid amplification product at detectable levels within 20 minutes”.
Ma also teaches a method for detecting a target nucleic acid sequence in a sample (Abstract; Fig. 8), by isothermal amplification condition (pg 2, para 7), without using any enzyme other than the enzyme having a hyperthermophile polymerase activity (pg 3, para 5; pg 7, para 12; pg 6, para 21-28; note the invention of Ma does not involve the use of enzymes other than hyperthermophilic polymerase Bst), and without denaturation (pg 2, para 2; pg 3, para 6-8), that generates a nucleic acid amplification product at detectable levels within 20 minutes (Fig. 8; note in Fig. 8, at 10 fmol, amplification products from reaction with only Bst polymerase are detectable within 20 minutes). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, .


Allowable Subject Matter
Claim 161 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 161 would be allowable for disclosing the amplifying a target nucleic acid sequence comprises generating the nucleic acid amplification product at detectable levels within 10 minutes.
Sagawa teaches a method of isothermal amplification (Abstract; para [0105]), without the use of enzymes except hyperthermophile polymerase (para [0136]-[0137]) and without denaturation (para [0094]). 
Ma also teaches a method for detecting a target nucleic acid sequence in a sample (Abstract; Fig. 8), by isothermal amplification condition (pg 2, para 7), without using any enzyme other than the enzyme having a hyperthermophile polymerase activity (pg 3, para 5; pg 7, para 12; pg 6, para 21-28; note the invention of Ma does not involve the use of enzymes other than hyperthermophilic polymerase Bst), and without denaturation (pg 2, para 2; pg 3, para 6-8), produces a nucleic acid amplification product at detectable levels within 20 minutes at 10 fmol target concentration (Fig. 8).
Maples teaches a method of isothermal amplification (Abstract), generating the nucleic acid amplification product comprises a spacer sequence (para [0102]).


Response to Amendment
Applicant’s arguments, filed October 8, 2021, with respect to the rejection of claims 134-160 under 35 USC 103, have been considered but are not persuasive. 
Claim 134 is amended to recite “(a) amplifying a target nucleic acid sequence…thereby generating a nucleic acid amplification product at detectable levels within 20 minutes”. Applicant argues that Sagawa, in view of Maples and Gardner, as evidenced by Gelfand, fail to teach the method generates a detectable level of amplification products within 20 minutes (see pg 7-9 of Remarks). Examiner respectfully disagrees. 
It is submitted that, as discussed above, the newly amended limitation is addressed by the teachings of Ma, which describes a method for detecting a target nucleic acid sequence in a sample (Abstract; Fig. 8), by isothermal amplification condition (pg 2, para 7), without using any enzyme other than the enzyme having a hyperthermophile polymerase activity (pg 3, para 5; pg 7, para 12; pg 6, para 21-28; note the invention of Ma does not involve the use of enzymes other than hyperthermophilic polymerase Bst), and without denaturation (pg 2, para 2; pg 3, para 6-8), produces a nucleic acid amplification product at detectable levels within 20 minutes at 10 fmol target concentration (Fig. 8).
Therefore, the rejection of claims 134-160 is maintained based on the further teachings of Ma.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571)272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/B.L./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637